Title: To James Madison from James Monroe, 10 January 1806
From: Monroe, James
To: Madison, James


                    
                        Dear Sir
                        Bath Jany 10. 1806.
                    
                    I have just heard of the death of our estimable & venerable friend Mr. Jones. This event has affected us in the manner it was natural it should do, as he held the place & was always regarded by my family as a parent. We hoped to have found him in health on our return, & it was a part of our common plan in which we were greatly interested, that he should have passed his declining years under our care. It is consoling to know that he died in Fredericksbg. where he wod. receive all the aid and attention wh. medical skill & friendship could furnish. We feel much interested in the welfare of his son, by whom the loss will be most sensibly felt. We hope that the event, by calling to his mind in the most forcible manner, the virtues and merit of his father, may induce him to make them the pattern of his own conduct. He is a well disposed youth, & we shall indeavor in our regard for him, to shew our remembrance of the good offices, & our affection for that best of relatives & friends.
                    The Presidents message, which I have just recd., is what I wished it to be. It opens the question between the UStates & this country, & also with Spain, in a manner to shew that our government understands its rights & interests & will vindicate them, while it makes it equally evident that if a misunderstanding takes place between us & either of them, it will be owing to such power & not to us. It combines well moderation with firmness. The accounts which I have from London, being from americans only but of heretofore different parties, speak of it in terms of high approbation. The idea however is that this govt. will suspend its measures, either of accomodation or otherwise, till it sees the part wh. Congress may take in the

business. There is an infatuation abt. these people with respect to us, wh. makes them infidels to truths wh. with the same light, every other people would believe. Events in Europe are certainly favorable to our just pretentions, & be the fortune of their adversary what it may, I do not think that the manly assertion & support of them, with both powers, can otherwise than produce a good effect with that adversary. But measures on the part of our government must form the basis of negotiation; without such as are judiciously adapted to the occasion none will succeed. If this position is true it follows, that the more decisive & strong the measures are, within suitable limits, the better the effect will be. If the ground of Russia is taken with respect to this power, I think it will be salutary in the effect here, in the north, & with France. By suitable limits I mean such as publick opinion with us will justify, & a due regard for transitory motives bear. By taking that ground it will shew to these perpetual antagonists, that we are not a satelite to either, & will be forming a connection in a quarter where interest has already formd one. If this ministry is left to pursue its own measures towards us, & we are to depend on its friendship, we know what we have to expect. Many think that this ministry will not be able to keep its ground; be that as it may, we can expect nothing from it or a change, unless we make a case with them & prove that we can & will do them more harm than they can expect advantage from adhering to their present course. I suggested in one of my private letters to you that there might be some delicacy in publishing my correspondence with Lord Mulgrave, in case the sequel of the business was committed to me. But in the present state of things that objection, if it ever had any weight, of wh. I was doubtful seems to be done away. The communication of the President to Congress makes a case with this govt. which that correspondence will tend to illustrate. By publication I mean the communication of it to Congress in the ordinary course of such a transaction. I think it probable if a change took place in the ministry, that the publication of it there would be of service to me with the successors. However on this point and indeed all others in which I have any concern, I have no personal solicitude as to the course to be taken, being well satisfied that the best for our country will be that which will be sought & most probably adopted, so far as human forsight at least can suggest. Such were my duties in Spain that it was impossible for me to revise the copies of our correspondence with the Spanish minister &ca, so that it is presumeable, from the extent of the labor Mr. Bankhead had to perform in that respect, that many errors were visible in it. I trust that these have been corrected by you. Indeed on a perusal at this time I see many inaccuracies of style, not errors in the transcript, which ought to be removed, and I hope are, as by so doing the sense will not be changed but be made more obvious.
                    A question will naturally arise with our govt. whether your ultimate

measures, if not already taken with this, ought to be suspended till the answer promised me is given. It cannot be doubted that the delay has been intentional, that the mind of the govt. was made up at the time of my second interview with Ld. Mulgrave, not to give ground if they could avoid it. The subject is so well understood by them in all its bearings, that in an hour at any time the Cabinet might have decided on it. If this is true it follows that delay can only be injurious to us for very obvious reasons. The commerce inhibited to us by this country in time of war, takes off half at least of what we are entitled to, are, or rather have been in the enjoyment of, & will impair our growth & sovereignty in equal degree. We must accomodate with their principles & abandon it, or support it with decision. A decisive issue will I think produce the best effect with the existing ministry, is still more likely to do it with that which might succeed it, & cannot fail to do it with France, & most probably with the northern powers, especially if it is done in such a manner as to conciliate them. The views & pretentions of this govt. in these respects are unjust & ought to be opposed & no time was ever more favorable for it. These remarks as all those I have heretofore made of the kind, are to be understood as furnishing only the balance of my mind, in favor of the course to be pursued, in circumstances of real difficulty, on the facts before me & the prospect of affrs. remaining in the same state, of wh. however there is no certainty as the scene is moving & variable. Due respect also is to be paid to publick opinion at home since to unite our country in suitable measures we shod. not only have right on our side, but that shod. be made evident to the whole community. If this is done I think it probable that the incident may be one of the most fortunate kind, in contributing to dissipate all idle prejudice of wh. too much yet remains with some among us, & putting an end to that party spirit wh. has heretofore drawn too much nourishment from this source. I intend to return to London next week to attend the Queens birth day, & the opening of the parliament. While there, & I shall stay sometime, I shall make an experiment to obtain the answer wh. has been promised me by Lord Mulgrave. If your measures are not taken when you receive this, it may perhaps be better that you wait the result of this effort. It will require a fortnight or rather more to make it. After it is made the whole subject will be much simplified, especially as the state of things on the continent will then most likely have taken a more positive form, I mean as to the effect which the armistice has on Russia & Prussia & of course on the further prosecution of the war.
                    I have been requested by General Lyman to make known to you the wishes of Wm. Clark the present consul at Embden to be transferr’d to a place in Holland in case Mr. Alexanders ill health shod. disqualify him from acting. With respect to the latter I have no recent intelligence to be relied on, as where there are many who want his place, to whom perhaps reports

may be trac’d, tho I do not know that to be the case in any instance, they shod. be recd. with caution. He is certainly an obliging amiable, & well informed young man & if sound in his mind deserving of attention. His father lately died here. He was one of those distinguished royalists, who having taken that side in the war, has since lingered out a miserable existence here. Of Mr. Clark I have no knowledge but from General Lyman, who speaks of him in very favorable terms, & a nearer acquaintance with the General has tended much to confirm the favorable impression which I had taken of him some years back. Mr. Clark is an American, from Massachusetts I believe, so that you will easily be able to obtain further information of him.
                    I have just heard that Captn. Tomkins with whom I had engaged a passage for my family, to sail the last of Feby for Norfolk, has charter’d his ship for India so that I am yet to look for a suitable conveyance. It is not my wish to sail till april unless there appears to be a publick motive for it, growing out of our affrs. here, or on the continent, or the expectation of the President that I shod. sooner come to give more full information on them in conversation than can well be done thus. The season of April is most favorable & the delicate state of my familys health especially Mrs. Monroes who has been much afflicted with the Rheumatism, more than 12. months past, indeed since the fête of the coronation at Paris which I thought it proper for us to attend, makes it necessary that she shod. be as little exposed as possible to moisture. It is owing to her indisposition and that of my daughter just before we left London (but who is now recovered) that we passed sometime at Cheltenham, whose waters are compounded of salts & steel, & have now come here. These waters are a compound of sulphur & steel, and ar⟨e⟩ said to be excellent in Rhreumatick complaints. I thought also that by leaving London for awhile some good effect might be produc’d with the ministry. By being always on the ground inviting & expecting an answer, which they were resolved not to give on my pressure alone, they were kept in a kind of feverish temper towards me, as I presume. By moving into the interior it may probably abate. In addition to these considerations I was desirous of seing something of the country & its society before we left it. It is to my absence from London, the lateness of the invitation, the real indisposition of my family on coming here, & its unsettled state, that I could not attend the funeral of Lord Nelson as I intended. I have communicated these circumstances, as the cause of my absence to Sir Stephen Cottrell, as indeed Mr. Purviance who had anticipated it, had already done. I shall however as already mentioned attend the birth day which is I think on the 18th. Be so good as to present our best regards to Mrs. Madison & believe me your friend & servant
                    
                        Jas. Monroe
                    
                 